                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                         Case No. 19-cv-05825-HSG
                                   8                   Plaintiff,                         ORDER DENYING REQUEST FOR
                                                                                          EXTENSION OF TIME AS MOOT
                                   9             v.
                                                                                          Re: Dkt. No. 12
                                  10     KUMBAT,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of time to respond to the Court’s Order to Show Cause

                                  14   is DENIED as moot. Dkt. No. 12. Plaintiff has already filed a response to the Order to Show

                                  15   Cause. Dkt. No. 14.

                                  16          This order terminates Dkt. No. 14.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 2/20/2020
                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
